Citation Nr: 1423631	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States Marine Corps from April 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue was previously remanded by the Board in September 2011 for additional development.  The issue has since returned to the Board.  

The appellant testified at a Board hearing held in front of the undersigned in May 2011, at the RO.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant has bilateral pes planus that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in September 2011 for further development, specifically for a VA examination to adequately address the etiology of the appellant's condition.  The appellant was provided a VA examination in December 2011.  The claim was readjudicated in a June 2012 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in January 2009, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the appellant in the development of the claim.  The appellant's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The appellant did not identify private treatment records relevant to his claim.  The appellant has not indicated he is in receipt of Social Security Administration (SSA) benefits.  The appellant has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The appellant was provided a VA examination in December 2011 for his feet.  The VA examiner considered the appellant's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the appellant's pes planus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claims.

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the May 2011 hearing by an accredited representative from the Disabled American Veterans, and, during the hearing, the Acting Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Acting Veterans Law Judge and the appellant's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or his representative.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Pes planus is not a disease subject to presumptive service connection.  38 C.F.R. § 3.309.

The appellant argues that regular straining and running with boots daily while in boot camp and physical training after boot camp contributed to his flat feet.  He also contends the stress he endured on his feet with standing on watches contributed to his disability.  

The appellant has a current diagnosis of pes planus.  See December 2011 VA pes planus examination.  

Service treatment records (STRs) are absent any complaints, diagnosis or treatment of any foot injury or condition.  Entry and exit examinations found the appellant had normal feet.  See March 21, 1978 entry examination and June 1, 1982 exit examination.  Notably, the appellant denied any "foot trouble" on three reports of medical history including upon entry, exit and in an undated report labeled "rotation from island to state."  The STRs do not support an in service injury.    

The appellant's VA treatment records reflect treatment of pes planus and various complaints of foot pain.  The first record identifying foot pain was on December 23, 2005 where the appellant reported a 500 pound food cart rolled over his right foot in 1997.  In 2008, the appellant reported he injured his foot in 2007 by stepping on a rusty nail.  See e.g., October 5, 2008 and November 14, 2008 treatment records.  

The appellant was afforded a VA examination in December 2011 and a negative nexus opinion was provided.  The VA examiner reasoned that the appellant had mild pes planus on physical examination but the Veteran's service medical records listed no diagnosis of pes planus.  There was mention of evaluation for foot pain after the appellant stepped on a nail.  Neither the entrance examination nor the separation physical indicated a complain of foot pain or a diagnosis of pes planus.  The appellant stated he was diagnosed with pes planus at the Houston VA after leaving service.  Therefore, based on a review of the appellant's service medical records and his history, the appellant's current foot disorder, pes planus or otherwise was less likely than not related to active service.  The Board affords the VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  

The appellant testified during his May 2011 Board hearing that a foot condition onset during boot camp, continued throughout his military career and has continued since.  Jogging and boots hurt his feet.  He had a size thirteen foot on one side and a fourteen on the other and was not provided accommodations for the size difference.  He was provided size thirteen boots and the size fourteen foot struggled with pain and tightness because of it.  He went to sick call and he was provided rubber liquid painted across his foot to try and give it padding but pain persisted.  The appellant is competent to report his in-service experiences.  However, his accounts are not corroborated by contemporaneous medical records, and are in fact contradicted by affirmative statements made during service and after.  His competent reports of in-service onset are found to not be credible.

The first documented evidence of foot problems was over 20 years since the appellant's discharge from service, as described above.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Although the appellant asserts his pes planus was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the appellant's assertions regarding the etiology of his pes planus are afforded little probative weight.  Further, even if reports of continuous symptoms since service were found credible, continuity of symptomatology does not afford an alternative means of establishing service connection for conditions not listed as chronic and subject to presumptive service connection under 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

As noted above, the Board notes that the appellant's service treatment records do not include complaints, treatment or diagnosis of foot problems.  Furthermore, a physical examination of the appellant's feet was reported as "normal" at separation.  This weighs against a finding of a link between the appellant's current condition and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for pes planus must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


